As I cannot concur in the conclusion reached by Mr. Justice Jones in this case, I propose to state as briefly as practicable the grounds of my dissent. The questions presented by this appeal arise out of the refusal of a motion submitted by the defendant for leave to file a supplemental answer, alleging facts material to the case, of which the defendant was ignorant when his original answer was filed, as provided for by sec. 198 of the Code. So much of that section as applies to this case reads as follows: "The defendant * * * may be allowed, on motion, to make a supplemental * * * answer * * * alleging facts material to the case * * * of which the party (the defendant) was ignorant when his former pleading was made." In pursuance of this provision, the appellant gave due notice, based upon accompanying affidavits and a copy of the proposed supplemental answer, for leave to file such answer. It appears from the statement of facts found in the argument of counsel for respondents that this action was brought for partition of the lands described in the complaint amongst the plaintiffs and the defendant, as heirs-at-law of Eva. F. Copeland, and that defendant, in his original answer, set up exclusive title in himself, acquired by an arbitration and award, by a family arrangement and by adverse possession; and that the issues thus raised were referred to the master to hear and determine the same, who filed his report on the 19th of July, 1899, deciding all these issues against the defendant, to which report the defendant duly excepted. *Page 144 
Owing to the disbarment of the attorney who originally represented the defendant, no further steps were taken in the cause until the 6th December, 1899, when the attorneys who now represent the defendant were, by order of the Court, substituted in the place of the original attorney for defendant. On the 28th March, 1900, notice of this motion was given — that they would at the next ensuing term of the Court apply for an order "to set aside the report of master herein, filed July 19, 1899, to recommit the issues herein to the master, and for leave to the defendant to make and file such proposed supplemental answer in this action, and for such other or further relief as may be just," basing their application upon the affidavits and proposed supplemental answer, copies of which were served with the notice of the motion. The facts stated in the proposed supplemental answer, and substantiated by the accompanying affidavits, may be briefly stated thus: that the defendant had received from the clerk of the court for Bamberg County a deed purporting to have been executed by the said Eva. F. Copeland, his mother, to him, the defendant, on the 19th of June, 1873, and to have been recorded in the proper office on the 7th of March, 1900, conveying to the defendant the land of which partition is sought by this action; and that the defendant was ignorant of the existence of such deed until the 10th of March, 1900. The accompanying affidavits show that this deed was found by Mary A. Copeland, on or about the 5th of March, 1900, in a chest of old clothing belonging to her husband's father, J.G. Copeland, under the clothing, and that in said deed two dollars in money and a slip of paper containing certain words, a copy of which will presently be given; and that said deed, with the money enclosed, was sent to the clerk to be recorded and returned to the defendant. The words written on the slip of paper, as appears from the original exhibited to the Court at the hearing, are as follows: "State of south carolina, Barnwell District June 19th, 1873 Inclose Two dollars after my death have recode and return to my son J.C. Copeland or his Ears." The words, while *Page 145 
correctly copied, in the opinion of Mr. Justice Jones, are incorrectly copied in the decree of the Circuit Judge, for he substitutes the word "deliver" for the word "returned," and he omits the last three words, "or his ears," no doubt meaning "heirs." Of course, these errors were inadvertent — such are very apt to occur in the hurry of the Circuit. The first error may be material, for it might be argued, with some force, that the word "returned" implied that the deed had already been delivered to the grantee, the defendant — not in person, but to some one for him — and hence, after the death of the grantor, it was to be recorded and "returned" — not delivered — to him. I have thus far presented the facts, as they appear in the "Case," more fully, perhaps, than was necessary, because I regard the main question presented by this appeal as very important — indeed, vital to the preservation of the right of trial by jury in a case involving the question of title to real estate.
It seems to me that two questions are presented by the exceptions. 1st. Whether the Circuit Judge erred in undertaking to decide as to allege the truth of the facts which the defendant desired to allege in his supplemental answer to support the defense set up in his original answer — that he had exclusive title to the land sought to be partitioned, of which facts he was ignorant when he filed his original answer. 2d. Whether, conceding that the Circuit Judge had authority to decide upon the truth of said facts, he erred as matter of law, in deciding that, upon the facts presented before him, there was not, and could not, have been any legal delivery of the deed from Eva. L. Copeland to the defendant.
As to the first of these questions, it seems to me clear that the Circuit Judge was in error. The Code, in sec. 198, provides that a party may be allowed to make a supplemental pleading, alleging facts material to the case * * * of which the party was ignorant when his former pleading was made, and when a motion for leave to file a supplemental pleading is made, all that the Circuit Judge has to do is to determine *Page 146 
whether the facts alleged are material to the case, and whether the party moving for such leave was ignorant of such facts when his former pleading was made; for that is all that the statute requires. But to say that the Circuit Judge has authority to determine the truth of the facts alleged, and that, too, upon affidavits which, as is said inCudd v. Calvert, 54 S.C. at page 473, is "a most unsatisfactory mode of eliciting truth," would be, practically, nothing more than saying that a Circuit Judge has a right to usurp the province of the jury and decide a question of fact, in an issue involving the title to real estate. The fact that in this particular case, it seems that the parties had waived their right to a trial by jury, and had agreed to refer all the issues, both of law and fact, to the master, cannot affect this question; for by so doing, the parties merely substituted the master for the jury, and certainly it cannot be said, with any propriety, that the parties had agreed that the Circuit Judge should in the first instance determine questions of fact; and, most assuredly, they cannot be said to have agreed that the Circuit Judge should try the issues of fact upon affidavits.
On the contrary, the parties still retained their right to have their witnesses presented before the master, and examined and cross-examined in open Court, just the same as if the right to a jury had not been waived; and to deprive them of this valuable legal right by allowing the Circuit Judge to determine the truth of the facts which the defendant desired to allege in a supplemental answer, was an error of law.
It is contended, however, that a motion for leave to file a supplemental pleading is addressed to the discretion of the Circuit Judge, and hence the exercise of such discretion cannot be reviewed by this Court unless such discretion has been abused; and the case of Moon v. Johnson, 14 S.C. 434, is cited to sustain such position. While it is true that, in the passage quoted by Mr. Justice Jones, the late Chief Justice Simpson does say that the granting or refusing a motion like this rests in the discretion of the Court, yet that is not only a mere obiter dictum, inasmuch as no such question was *Page 147 
raised in that case; but that remark seems to be somewhat inconsistent with what is said in the same opinion when considering a question which was raised in that case. There were but two points decided in that case. 1st. That an order refusing a motion for leave to file a supplemental complaint was appealable. 2d. That there was no error in refusing the motion in that case. In considering the first point, the Court uses this language: "The respondent makes the point, that an order granting or denying a supplemental complaint is within the discretion of the Court, and, therefore, not appealable. This is the first question involved, and we find it at the threshold of the case. Under the Code, sec. 11, any intermediate judgment, order or decree, involving the merits of the action, is the subject of appeal. Does this order involve the merits of the action? The action is one to recover the possession of real estate. In the judgment of the appellant, his recovery depends upon setting up the deed, which he desires to bring before the Court by means of the supplemental complaint. The order of the Judge has denied him this privilege. This order, then, strikes at the very foundation of the appellant's action, and clearly involves its merits." This language used by the Court in determining one of the questions raised in the case, negatives the idea that the motion was addressed to the discretion of the Court, and on the contrary, implies that the appellant, after showing by affidavit that there are certain him by the order of the Circuit Judge. So in this case, the appellant, after showing by affidavit that there are certain facts material to his case of which he was ignorant when he filed original answer, is simply asking the legal right allowed him by sec. 198 of the Code, to bring such facts before the Court by way of supplemental answer, so that he may have the opportunity of proving such facts in the usual mode and before the appropriate tribunal; and this legal right has been denied him — not because the facts alleged are not material to his case, nor because he either knew them, or ought to have known them, before he filed his original answer, but *Page 148 
solely because the Circuit Judge has assumed the functions of the jury or of the master, and has reached the conclusion that the facts alleged are not true.
The second point decided in Moon v. Johnson, supra, was that the motion was properly refused — not because the deed which the appellant there desired to set up was a forgery or was otherwise invalid, but solely because the deed showed on its face, and indeed the fact was conceded, that it was executed after the commencement of the action, and as it had been decided in Bank v. Manufacturing Co., 3 Strob., 190 (recognized and followed in Garlington v. Copeland, 32 S.C., at page 66, and Bank v. Dowling, 45 S.C. at page 682), that a title acquired after the commencement of the action could not avail the plaintiff in such action, and, therefore, the fact, which the plaintiff desired to set up by his proposed supplemental complaint, was not material to the case. Much might be said as to the insufficiency of the reasons assigned by the Circuit Judge for his conclusions that the paper — the deed — which appellant desired to set up by his proposed supplemental answer, was not a bona fide paper; but I do not propose to say anything upon that question, as I do not consider that such question was one to be decided, either by the Circuit Judge or by his Court. For a like reason I do not propose to say anything as to the second question presented by this appeal, except to say that even if it be conceded that the motion in this case was addressed to the discretion of the Circuit Judge, his discretion as to one point, and that a very important point — the delivery of the deed — was controlled by an error of law. The only reason given by the Circuit Judge for holding that there was not, and could not, have been any valid delivery of the deed, is, that where a grantor makes a deed and postpones the delivery thereof until after his death, there can be no valid delivery. But in 9 Ency. of Law, at pp. 156 and 158 (2 ed.), cited by Mr. Justice Jones in his opinion, it is said: "A grantor may deliver a deed to a third person to hold until the grantor's death, and then to deliver it to the grantee. Such a delivery is perfectly valid, *Page 149 
but the deed must be left with the depository without a reservation by the grantor, express or implied, of the right to retake it or otherwise control its use." And quite a number of cases are cited to sustain that proposition. The questions as to whether any such delivery was made, and what were the facts in regard to such delivery, are questions of fact, which, according to my view, neither the Circuit Judge nor this Court has any authority to pass upon under the motion for leave to file the supplemental answer, and for that reason will not be considered.
For the reasons above indicated, I am of opinion that the order appealed from should be reversed and that the case be remanded to the Circuit Court, with instructions to grant appellant's motion for leave to file his supplemental answer; and that thereupon the master's report be recommitted to that officer, with instructions to pass upon the issues presented by such supplemental answer, and report his conclusions thereon to the Circuit Court.